782 N.W.2d 506 (2010)
Ruth JAYNES, as Personal Representative of the Estate of Gregory Jaynes, Plaintiff-Appellant,
v.
Sualeh Kamal ASHRAF, M.D., and Borgess Medical Center, Defendants-Appellees, and
Michael P. Halpin, M.D., Defendant.
Docket No. 140014. COA No. 287427.
Supreme Court of Michigan.
June 3, 2010.

Order
On order of the Court, the application for leave to appeal the October 6, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
HATHAWAY, J., would grant leave to appeal.